Citation Nr: 0828373	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased rating for Type II 
diabetes mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for Type II 
diabetes mellitus and evaluated it as 20 percent disabling.


FINDING OF FACT

On May 19, 2008, prior to the promulgation of a decision in 
the appeal, the veteran, through his representative, withdrew 
the claim for entitlement to an initial increased rating for 
Type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal for 
entitlement to an initial increased rating for Type II 
diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

As an initial matter, under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2007).

In May 2008, the veteran's representative submitted a 
statement to the RO that clearly indicated that the veteran 
wished to withdraw his appeal for the issue of entitlement to 
an initial increased rating for Type II diabetes mellitus.  
The veteran has withdrawn this appeal.  Accordingly, the 
Board does not have jurisdiction to review the appeal 
concerning entitlement to an initial increased rating for 
Type II diabetes mellitus, and this claim is dismissed.


ORDER

The appeal for entitlement to an initial increased rating for 
Type II diabetes mellitus, currently rated as 20 percent 
disabling, is dismissed.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


